Per curiam.
Let the plaintiff have leave on the following terms. The defendant to have twenty days after fervice of the declaration thus amended, to eleft whether he will continue to defend the fuit, and if he ihall fo eleft, then he is to have the coils ufual in1 cafes of amendment in other fuits, and twenty • days from the time of making fuch election, to plead de novo or abide by his former plea. If the defendant elect to proceed no further, then to receive all his coils up to the day of making fuch eleftion.